SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

270
KA 16-01650
PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN,


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                      V                                            ORDER

ROBERT WYCHE, DEFENDANT-RESPONDENT.


MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (DAVID A.
HERATY OF COUNSEL), FOR APPELLANT.

THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Russell
P. Buscaglia, A.J.), dated June 1, 2016. The order, inter alia,
granted that part of the omnibus motion of defendant seeking to merge
the kidnapping in the second degree count of the indictment with the
robbery in the second degree count of the indictment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed for reasons stated in the decision at Supreme
Court.




Entered:    March 24, 2017                        Frances E. Cafarell
                                                  Clerk of the Court